IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE

             STATE OF TENNESSEE v. RICHARD E. BROWN, JR.

                 Appeal from the Circuit Court for Williamson County
                                   No. I-CR062691


               No. M2009-00543-CCA-R3-CD - Filed February 25, 2010




The Appellant, Richard E. Brown, Jr., appeals his conviction and sentence for driving under
the influence, second offense. Because the Appellant failed to prepare an adequate record
on appeal, the judgment of the trial court is affirmed.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed
       Pursuant to Rule 20, Rules of the Court of Criminal Appeals

JERRY L. SMITH , J., delivered the opinion of the court, in which DAVID H. WELLES and ROBERT W.
WEDEMEYER, JJ. joined.

Richard E. Brown, Jr., pro se.

Robert E. Cooper, Jr., Attorney General & Reporter, Matthew Bryant Haskell, Assistant Attorney
General, for the appellee, State of Tennessee.


                                 MEMORANDUM OPINION

       The Appellant is appealing his conviction for driving under the influence, second
offense. The Appellant was sentenced to eleven months and twenty nine days probation after
serving forty-five days in jail. He was also fined $600 and ordered to pay restitution in the
amount of $4,000. In addition, the Appellant's driver's license was revoked for two years.
The Appellant was tried by a jury on March 5, 2008, and final judgment was entered on
September 25, 2008. The Appellant retained counsel for trial and sentencing, however, he
is proceeding pro se on appeal.

       The appellate record was filed on June 23, 2009, and the Appellant filed his brief on
November 30, 2009. In response, the State has filed a motion to dismiss. The State submits
the record on appeal is incomplete because it does not contain any of the transcripts of the
trial, sentencing hearing, or hearing on the motion for new trial. See Tenn. R. App. P. 26(b).
The State also submits that the Appellant's brief is not in compliance with the Rules of
Appellate Procedure. See Tenn. R. App. P. 27.

        Although pro se litigants are not held to the same standard as attorneys on appeal
before this Court, the brief submitted by the Appellant in this case is wholly disjointed and
inarticulate. The Appellant clearly failed to comply with the procedural requirements of Rule
27. Nevertheless, based upon this Court's examination of the Appellant's four part brief, it
appears the Appellant is complaining that the trial court did not entertain certain pretrial
motions, that the police did not provide him adequate medical assistance at the time of the
accident, that his driver's license should not have been revoked, that restitution should not
have been awarded, and that his jail time was excessive. However, the Appellant failed to
offer any argument in support of his complaints, and he failed to offer citations to authorities
or appropriate references to the record. See Tenn. Ct. Crim. App. R. 10(b) ("Issues which
are not supported by argument, citation to authorities, or appropriate references to the record
will be treated as waived in this court."). Nevertheless, despite the Appellant's objectionable
brief, this Court is otherwise precluded from considering the complaints raised therein due
to the inadequate record on appeal.

        As the State aptly observes, the record on appeal does not contain any transcript of the
trial court proceedings in this case. The Appellant was tried by a jury. Thereafter, the trial
court held a sentencing hearing. Finally, the trial court heard arguments on the motion for
new trial. However, the Appellant failed to secure the transcripts of any of those
proceedings. The Appellant did not specifically respond to the State's argument that
dismissal is warranted due to the record's lack of any relevant transcript of evidence. Instead,
he contends that the record on appeal, as well as the numerous papers that he has submitted
with his brief, present "overwhelming proof to win this case." The Appellant states that he
is "not trying to get out of my sentence. I've already served my sentence. I'm just trying to
maintain my innocence and clear my name."

       Pursuant to the Rules of Appellate Procedure, the Appellant is responsible for
procuring the relevant transcripts and filing them within sixty days of the notice of appeal or
notifying the trial court clerk that no transcript will be filed. Tenn. R. App. P. 24(b).
Moreover, the Appellant is responsible for ensuring that a complete and adequate record is
prepared and transmitted on appeal. See, e.g., State v. Taylor, 992 S.W.2d 941, 944 (Tenn.
1999). If an incomplete record is presented to this Court, the Appellant risks waiving issues
raised on appeal. See, e.g., State v. Cindy L. Holder, No. E2000-01191-CCA-R3-CD, 2003
WL 367244 (Tenn. Crim. App., Feb. 21, 2003).




                                              -2-
        The Appellant has been given ample opportunity, both at the beginning of this appeal
and in response to the State's motion to dismiss, to cure the defects in the record, but he has
neglected to do so. And although the Appellant may reproduce and attach as an appendix to
his brief those parts of the appellate record he deems essential for the Court to read in order
to determine the issues raised, the documents the Appellant attached which are not part of
the actual record received from the trial court cannot be considered by this Court as part of
the official record on appeal. State v. Kenneth Shane Story, No. M2005-02281-CCA-R3-
CD, 2006 WL 2310534 (Tenn. Crim. App., Aug. 9, 2006). The alleged errors about which
the Appellant complains would necessarily require this Court to review what transpired
during the trial, the sentencing hearing, and/or the hearing on the motion for new trial.
However, because the Appellant neglected to procure those transcripts, he has waived
consideration of the issues. In such a case, the judgment of the trial court must be presumed
correct. State v. Bennett, 798 S.W.2d 783, 789 (Tenn. Crim. App. 1990).

        The Appellant appears to have timely filed a notice of appeal. An appellate record,
albeit an incomplete record, was prepared and transmitted to this Court. This Court,
therefore, is not inclined to dismiss this appeal pursuant to Rule 26(b). The State's motion
in that respect is, therefore, denied. However, for the reasons stated above, the judgment of
the trial court is affirmed in accordance with Court of Criminal Appeals Rule 20.




                                                   ________________________________
                                                   JERRY L. SMITH, JUDGE




                                             -3-